Title: To George Washington from William Macpherson, 27 April 1789
From: Macpherson, William
To: Washington, George



April 27th 1789

I hope your Excellency will pardon my troubling you at this important moment, on a subject which relates solely to my

self—but necessity, and a reliance on the benevolence of your Excellencys disposition, induce me to use the liberty.
Having after the conclusion of the War connected my self in Life, I now find my self under very embarrassed circumstances, owing to causes a detail of which I shall not presume to trouble your Excellency with—surrounded by large and increasing family, with the painfull reflection, of not being able to contribute to their support and advancement, owing to my never having been bred to any business—I am therefore, urged by the advice of many of my friends, seconded by my own inclination, induced to offer my self a Candidate for some employment under the Government, which has now happily commenced its operation—and understanding its probable, a System for the collection of the Revenue, some what similar to that which is now in operation in England, may perhaps be adopted, in which case—in the Port of Philadelphia, a Comptroller, a Collector, and a Surveyor will be necessary; I hope I may be pardoned for offering my self for the last mentioned office, the duties of which do not require a knowledge of business; Integrity, attention, and activity, being the only requisites—and which I trust I shall not deserve the imputation of vanity when I say I possess.
Tho I have used the freedom of mentioning this particular Office, which may perhaps never be created, shoud there be any other, among the numerous appointments that necessarily will be made, to the duties of which your Excellency may be pleased to think me competent, I hope your Excellency will pardon my hopeing I may be rememberd.
I beg your Excellency will be pleased to pardon the presumption I am now guilty of, and that your Excellency will believe me to be with the most profound respect, your Excellencies most hble servant

W. Macpherson

